Dismissed and Memorandum Opinion filed July 20, 2006







Dismissed
and Memorandum Opinion filed July 20, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00534-CR
____________
 
TRACY LEE TURNER,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 263rd District Court
Harris County, Texas
Trial Court Cause No. 844259
 

 
M E M O R A N D U M   O P I N I O N
 Appellant
entered a guilty plea without an agreed recommendation as to punishment to the
offense of burglary of a habitation on November 8, 2000.  The trial judge
deferred adjudication of guilt and placed appellant on community supervision
for six years.  Subsequently, the State filed a motion to adjudicate guilt.  




In
accordance with the terms of an agreement, appellant entered a plea of true to
the State=s allegations and the trial court sentenced appellant on May 19, 2006, to
confinement for five years in the Institutional Division of the Texas Department
of Criminal Justice and assessed a fine of $500.  As part of the agreement to
plead true, appellant agreed to waive any right to appeal.  Appellant filed a
pro se notice of appeal.
The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that the defendant has no right of appeal.  The trial court=s certification is included in the
record on appeal.  See Tex. R.
App. P. 25.2(d).  The record supports the trial court=s certification.  See Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed July
20, 2006.
Panel consists of Justices Hudson, Fowler, and
Seymore.
Do Not Publish C Tex. R. App. P.
47.2(b).